             Case 1:18-cv-09936-LGS Document 219 Filed 03/31/20 Page 1 of 5


                                                                    USDC SDNY
                                                                    DOCUMENT
  UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
  SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                    DATE F ILED: 03/31/2020

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                                                  1:18 Civ. 9936 (LGS)
                                     Plaintiffs,
                                                          THIRDXXXXXXX
                                                               SECOND AMENDED
                   v.                                                 CIVIL CASE
THE TRUMP CORPORATION, DONALD J.                                 MANAGEMENT PLAN
TRUMP, in his personal capacity,                                  AND SCHEDULING
DONALD TRUMP JR., ERIC TRUMP, and                                       ORDER
IVANKA TRUMP,
                                   Defendants.

       LORNA G. SCHOFIELD, United States District Judge:

               This Civil Case Management Plan is submitted by the parties in accordance with
       Fed. R. Civ. P. 26(f)(3).

  1.       All parties [consent       / do not consent   X ] to conducting all further proceedings
           before a United States Magistrate Judge, including motions and trial. See 28 U.S.C. §
           636(c). The parties are free to withhold consent without adverse substantive
           consequences.

  2.       The parties [have      X / have not         ] conferred pursuant to Fed. R. Civ. P. 26(f).

  3.       This case is governed by one of the following sets of rules, and the parties’ proposed
           dates in this order have been adjusted accordingly.

              a.        An employment case governed by the Initial Discovery Protocols for
                        Employment cases?
                        [Yes     / No X ]

              b.        A case governed by Local Civil Rule 83.10, Plan for Certain § 1983
                        Cases Against the City of New York?
                        [Yes      / No X ]

              c.        A patent case subject to the Local Patent Rules and the Court's
                        Individual Rules?
                        [Yes       / No X ]

              d.        A wage and hour case governed by Initial Discovery Protocols for Fair
                        Labor Standards Act?
                        [Yes      / No X ]
      Case 1:18-cv-09936-LGS Document 219
                                      192 Filed 03/31/20
                                                03/04/20 Page 2 of 5



4.   Alternative Dispute Resolution/Settlement

       a.      Settlement discussions [have         / have not    X    ] taken place.

       b.      Counsel for the parties have discussed an informal exchange of
               information in aid of early settlement and have agreed to exchange the
               following:

               N/A.




       c.      Counsel for the parties have discussed the use of the following alternate
               dispute resolution mechanisms for use in this case: (i) a settlement
               conference before a Magistrate Judge; (ii) participation in the District's
               Mediation Program; and (iii) retention of a private mediator. Counsel for
               the parties propose the following alternate dispute resolution mechanism
               for this case:

               The Parties have discussed the possibility of early settlement. The
               Parties agree that the possibility of early settlement is unlikely, and that
               discussion of the form or timing of alternative dispute resolution is
               premature at this stage of the litigation.

       d.      Counsel for the parties recommend that the alternate dispute resolution
               mechanism designated in paragraph 4(c) be employed at the following
               point in the case (e.g., within the next 60 days; after the deposition of
               plaintiff is completed (specify date); after the close of fact discovery):

               N/A.




       e.      The use of any alternative dispute resolution mechanism does
               not stay or modify any date in this Order.

5.   No additional parties may be joined after 21 days following service by Defendants of a
     pleading responsive to the Complaint or a motion under Rule 12(b), (e), or (f) without
     leave of Court.

6.   Amended pleadings may be filed without leave of Court until 21 days following service
     by Defendants of a pleading responsive to the Complaint or a motion under Rule 12(b),
     (e), or (f).

7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than:

     The parties exchanged initial disclosures on December 10, 2018.
      Case 1:18-cv-09936-LGS Document 219
                                      192 Filed 03/31/20
                                                03/04/20 Page 3 of 5




8.   Fact Discovery

       a.     Defendants shall file their Answer no later than October 22, 2019.
                                                                  XXXXXXXXXX
                                                                   May 2, 2020 June 30, 2020
       b.     All fact discovery shall be completed no later than March 3, 2020.
                                                                  XXXXXXXXXXXX

       c.     Initial requests for production of documents pursuant to
              Fed. R. Civ. P. 34 shall be served by September 26, 2019. TBD
                                                    XXXXXXXXXXXXXXXX

       d.     Responses and Objections should be served by November 26, 2019. TBD
                                                           XXXXXXXXXXXXXXX

       e.     Initial interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by
              XXXXXXXXXXXXXX
              November     4, 2019. TBD

        f.    Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by
              X
              XXXXXX3,
              March XXXX XX. TBD
                       2020

       g.     Initial requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
              January
              XXXXXXXXX    XXX TBD
                        3, 2020.
                        X

       h.     Any of the deadlines in paragraphs (c) through (g) may be extended by
              the written consent of all parties without application to the Court,
              provided that all fact discovery is completed by the date set forth in
              paragraph (b).

9.   Expert Discovery

      a.     Anticipated types of experts if any:
             Accounting experts, experts regarding the ACN business opportunity;
             structural economists, econometrics, and damages experts; experts
             regarding class certification issues; experts regarding the direct selling
             and/or multi-level marketing industries; and any other type of expert that
             any party shall reasonably notice to the opposing side.
                                                                     XXXXXXXXXXXX
                                                                    August   1, 2020 September 29, 2020
      b.     All expert discovery shall be completed no later than June   2, 2020, or such
                                                                     XXXXXXXXXX
             other date to be set following the submission of the parties’ joint proposal
             pursuant to paragraph 9(c).


      c.     If you have identified types of experts in question 2(a), by February 3,
             2020, the parties shall meet and confer and submit a joint proposal on
             a schedule for expert disclosures, including reports, production of
             underlying documents and depositions, provided that (i) expert
             report(s) of the party with the burden of proof shall be due before
             those of the opposing party’s expert(s); and (ii) all expert discovery shall
             be completed by the date set forth in paragraph 2(b).]
      Case 1:18-cv-09936-LGS Document 219
                                      192 Filed 03/31/20
                                                03/04/20 Page 4 of 5


10.   This case is [is   X__/ is not         ] to be tried to a jury.

11.   Counsel for the parties have conferred and their present best estimate of the length of
      trial is two to four weeks.


12.   Other issues to be addressed at the Initial Pretrial Conference, including those set
      forth in Fed. R. Civ. P. 26(f)(3), are set forth below:
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________



13.   Status Letters and Conferences

        a.     By October 28, 2019 and every 45 days after, the parties shall submit a
               joint status letter, as outlined in Individual Rule IV.A.2.
                   May  18, 2020 July 14, 2020
                   XXXXXXXXXXX
        b.         XXXXXXXXXXXX
               By March    23, 2020, the parties shall submit a joint status letter, as outlined
               in Individual Rule IV.A.2 and, in the event that they have not already been
               referred for settlement discussions, shall also advise the Court whether or
               not they request a referral for settlement discussions.
                   August   20, 2020 at 10:40 a.m. October 15, 2020, at 10:40 a.m.
                    XXXXXXXXXXXXXXXXXXXXXXX
        c.         XXXXXXXXXXXXXXXXXXXXX
               On June   18, 2020 at 10:40 a.m., a pre-motion conference will be held for
               any anticipated dispositive motions.

                 i. A party wishing to file a summary judgment or other dispositive
                    motion shall file a pre-motion letter at least two weeks before the
                    conference and in the form provided in the Court’s Individual Rule
                    III.A.1. Any party wishing to oppose shall file a responsive letter as




                    -
                    provided in the same Individual Rule. The motion will be discussed at
                    the conference.

                 ii. If no pre-motion letter is timely filed, this conference will be canceled
                     and the matter placed on the Court’s trial-ready calendar. The parties
                     will be notified of the assigned trial-ready date and the filing deadlines
                     for pretrial submissions. The parties are warned that any settlement




                    -
                     discussions will not stay pretrial deadlines or the trial date.]
      Case 1:18-cv-09936-LGS Document 219
                                      192 Filed 03/31/20
                                                03/04/20 Page 5 of 5



       This Order may not be modified or the dates herein extended, except as provided in
paragraph 8(h) or by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein, except as provided in paragraph 8(h), shall be made in a
written application in accordance with the Court’s Individual Rules and shall be made no
less than 2 business days prior to the expiration of the date sought to be extended.

      The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(b), 9(b)-(c)
and 13(a)-(c) into the Court’s calendar.




           SO ORDERED.

    Dated: March 31, 2020
           New York, New York
                                                     LORNA G. SCHOFIELD
                                                     United States District Judge
